Title: Lease to Francis Ballinger, 17 March 1769
From: Washington, George,Ballinger, Francis
To: 



[17 March 1769]

This Indenture made this Seventeenth day of March in the Year of our Lord one thousand seven hundred and Sixty nine Between George Washington of the County of Fairfax of the one part and Francis Ballinger of the County of Frederick of the other part Witnesseth that the said George Washington for and in Consideration of the Rents duties Reservations and Covenants herein after reserved and mentioned on the part and behalf of the said Francis Ballinger his heirs & Assigns to be paid done and performed hath demised Granted and to farm let unto the said Francis Ballinger his heirs and Assigns one certain Messuage Tenement or Parcell of Land in the Tenure and occupation of the said Francis Ballinger now being Containing One hundred and Twenty Acres more or less lying in Fauquier County and known and distinguished in a platt of the whole Tract by Lott No. 5 being part of a tract Granted to George Carter Esqr. decd, for 3312 Acres lying in Ashby’s Bent of the Blue ridge Beginning ⟨above⟩ red Oaks and a white Oak Saplin C[orne]r. to Lott no. 4 in a line of Lott No. 3 and extending with a line of the said Lott No. 4 N. 57 E. 19⟨7⟩ poles to a cluster of Chesnutt Oaks on the side of the lost mountain Cr to the said

Lott No. 4 thence N. 37 W. 130 ps. to a white Oak on a branch thence down the same according to the Several Meanders thereof to a blazed white Oak standing in the fork of this Branch and another Corner to Mr James Wood thence with his line S. 58 W. to a Corner of Lott No. 3 standing therein thence with the Line of the said Lott to the Beginning Containing as above together with all profits Commodities and appurtenances to the same belonging or in any wise appertaining reserving and Excepting unto the said George Washington his heirs and Assigns all Mines Minerals and Quaries and the use of them with free Ingress Egress and Regress into and from the said demised Premesis and the Priviledge of hunting and fowling in or upon any part Thereof To have and To hold the said Messuage Tenement or Parcell of one hundred and Twenty Acres of Land with the appurtenances (Except as befor Excepted) unto the said Francis Ballinger his heirs and Assigns from the Day of the date hereof for and during the natural lives of him the said Francis Ballinger Edward Ballinger his son and Frances Ballinger his daughter and the longest liver of them Yielding and Paying unto the said George Washington his heirs Executors Administrators or Assigns Yearly and every Year for and during the Space and Term before mentioned the rent of four pounds Current money of Virginia at his dwelling house in Fairfax County or to any person legally authorized and appointed to Collect and receive the same by the said George Washington his heirs &c. (the first of which rents to become due and Payable on the 25th day of december in the Year of our Lord one thousand seven hundred Seventy two) and the same day in each succeeding Year afterwards and if it happens that the said Reserved Yearly rent or any part thereof be in arrear or unpaid for the space of Forty days next after the day whereon the same ought to be paid that then and so often as it shall so happen it shall and may be Lawfull to and for the said George Washington his heirs Executors Administrators and Assigns into the said demised premesis or any part thereof to enter and distrain and the distress or Distresses then and there found to take lead drive and carry away and thereof to dispose according to Law and if no sufficient Distress or distresses can or may be found in or upon the said demised Premesis wherewith the said Rent and Arrears (if any there happen to be) may be fully satisfied and

paid. that then it shall and may be Lawfull to and for the said George Washington his heirs Executors Administrators or Assigns into the said hereby demised Premesis or any part thereof in the name of the whole without demand to reenter and the same to have again repossess and enjoy as in his or their first or former Estate any thing herein to the Contrary thereof in any wise notwithstanding. and the said Francis Ballinger for himself his heirs Executors Administrators or Assigns Doth Covenant Promise and agree to and with the said George Washington that he the said Francis Ballinger his heirs Executors Administrators and Assigns shall and will Yearly and every Year during the Continuance of this demise pay unto the said George Washington his heirs Executors Administrators or Assigns the before reserved Rent of Five pounds Currency on the day whereon the same ought to be paid and in the manner as before reserved and mentioned and the said Francis Ballinger for himself his heirs Executors Administrators and Assigns doth further Covenant Promise and agree to and with the said George Washington that he the said Francis Ballinger his heirs Executors Administrators and Assigns shall not tend or suffer to be tended on the said demised Premesis above a full and sufficient Crop for five Able working hands in any one Year that is to say such hands as are Generally allowed and acknowledged in (Virginia) to be full sharers in a crop, and reckoning so many weaker hands for a sharer or Labouring hand as shall be adjudged equal thereto by three reasonable and Sensible men in Case of a dispute and difference in opinion between the parties. and if at any time it shall appear that there is more than a full and sufficient Crop for five able working hands tended on the hereby demised Premesis that then the said Francis Ballinger his heirs Executors Administrators or Assigns shall and will pay unto the said George Washington his heirs Executors Administrators or Assigns the Sum of Thirty shillings over and above the before reserved Yearly rent for every and each hands Crop more than five and so in proportion Yearly and every Year while the same is Continued or suffered to be done and that the said Francis Ballinger his heirs Executors Administrators and Assigns shall not make or suffer to be made any manner of Waste of any sort of Timber on any part of the hereby demised Land and Premesis and if at any time any timber fit for Carpenters or Coopers

use or rails should be Cut down in clearing Ground or other wise the same shall all be worked up before anymore is cut down and not suffered to rot or Perish under the Penalty of Twenty shillings over and above the value of such timber to be paid by the said Francis Ballinger his heirs Executors Administrators and Assigns to the said George Washington his heirs Executors Administrators or Assigns for every such offence and that the said Francis Ballinger his heirs Executors Administrators or Assigns shall not use sell or otherwise dispose of or suffer to be sold used or otherwise disposed of any sort of Timber or Wood from off any part of the hereby demised Land and Premesis in any manner whatsoever (Except for the Proper use and Benefit of the hereby demised Land and Premesis) without the Consent of the said George Washington his heirs or Assigns first obtained under his or their hand and moreover the said Francis Ballinger for himself his heirs Executors Administrators and Assigns doth further Covenant Promise and agree to and with the George Washington that he the said Francis Ballinger will leave standing in some convenient part of the above Granted Premesis and in one Body at least Eighteen Acres of Woods untouched which Woods shall remain and be held as a future Support of the Plantation or Farm at the Expiration or Determination of this Lease and furthermore the said Francis Ballinger for himself his heirs Executors Administrators and Assigns doth Covenant Promise and agree to and with the said George Washington that he the said Francis Ballinger his heirs Executors Administrators or Assigns shall and will within the Space of ten Years at furthest from the date hereof build or Cause to be built on some Convenient part of the hereby demised Land and Premesis a dwelling house at least Sixteen feet square of good framed work or of Logs Sawed or well hewed and also a good Barn or Tobacco house answerable to the Quantity of Land hereby leased or other houses and Building equal thereto and the said Francis Ballinger his heirs Executors Administrators and Assigns shall and will always during the Continuance of this Demise keep the said houses or Buildings in good order and repair and if at any time any of them should go to decay or happen destroyed by any Accident shall Build others as good in the room of them and that the said Francis Ballinger his heirs Executors Administrators or Assigns shall & will also within the

before mentioned space of Ten Years plant on som Convenient part of the hereby demised Land and Premesis an orchard of at least fifty winter Apple trees at thirty feet distance every way from each other and one hundred peach trees at Sixteen feet distance every way from each other and keep the same always during the Continuance of this demise well trimmed pruned fenced in and secured from horses Cattle and other Creatures and if any of them should die or decay that the said Francis Ballinger his heirs Executors Administrators and Assigns shall plant others of the same kind in the room of them so as during the Continuance of this demise always to keep up the same number and further the said Francis Ballinger for himself his heirs Executors Administrators and Assigns doth Covenant Promise and agree to and with the said George Washington that no Assignment Transferrance or other Conveyance whatsoever of the hereby demise Land and Premesis or any part thereof shall be made by the said Francis Ballinger his heirs or Assigns or any other Person or Persons whatsoever in his or their behalf to any Person or Persons whatsoever without the Consent of the said George Washington his heirs or Assigns first obtained under his or their hand and Seal otherwise such Assignment Transferrance or Conveyance to be void and of no Effect and further the said Francis Ballinger for himself his heirs Executors Administrators and Assigns doth Covenant Promise and agree to and with the said George Washington that he the said Francis Ballinger his heirs Executors Administrators and Assigns shall and will always during the Continuance of this demise keep the said hereby demised Land and Premesis with the Appurtenances in good and Sufficient order and repair and at the Expiration of the said demise whenever it shall happen shall and will deliver the same in good sufficient Tenantable order repair and Condition unto the said George Washington his heirs Executors Administrators and Assigns and the said George Washington for himself his heirs Executors Administrators and Assigns doth Covenant Promise and agree to and with the said Francis Ballinger that he the said Francis Ballinger his heirs and Assigns and all and every other Person and Persons who by virtue of this demise shall be legally and Justly possessed of the hereby demised Land & Premesis shall and may under the Rents Payments Penalties reservations restrictions provisoes

Conditions and agreements herein before mentioned Peaceably and Quietly have hold use Occupy possess and enjoy the said hereby demised Land and Premesis with the Appurtenances during the before mentioned Space and Term of three lives without any trouble Molestation or Interruption from him the said George Washington his heirs Executors Administrators or Assigns or any other Person or Persons Claiming or to Claim by from or under him them or any of them and lastly for the sure and Effectual observance of all and Singular the Articles Covenants and Agreements afore mentioned the Parties to each other do respectively bind themselves their heirs Executors Administrators ⟨or⟩ Assigns in the sum of Fifty pounds Current money of Virginia In Witness whereof the said Parties have hereunto Interchangeably set their hands and affixed their Seals the day month and year first above written.


Signed Sealed and Delivered
G. Washington L.S.


In the Presence of
Francis Ballinger his f mark L.S.


James Wood



Jos: Berry



Ezekel Jickens his X mark




At a Court held for Fauquier County the 28th day of August 1769 This Indenture was proved by the oath of James Wood a Witness thereto and at a Court held for the said County the 25th day of September 1769 The same was proved by the Oaths of Joseph Berry and Thomas Hathaway Witnesses thereto and ordered to be Recorded

Teste J. Brooke C.C.

